DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.	Regarding claim 29. A base station capable of supporting location services for a user equipment (UE), the base station comprising:
means for receiving assistance data from a location server, the assistance data based on configuration parameters for Positioning Reference Signal (PRS), the configuration parameters comprising a muting configuration, the muting configuration comprising a time based and angle based muting pattern (Figure 16, 0143, 0148 – processor 1604 and software instructions in memory (1610, 1612 – PRS configuration) and 1618 - Info Request Receive for receiving assistance data from a location server);
means for broadcasting the assistance data received from the location server (Figure 16, 0143, 0148 – processor 1604 and software instructions in memory and 1614 - PRS Config Send unit); and
means for broadcasting the PRS using the muting configuration comprising the time based and angle based muting pattern (Figure 16, 0143, 0148 – processor 1604 and software instructions in memory and 1616 - PRS broadcast unit).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10-18, 20, 25-26, 28-37, and 39-40 of U.S. Patent No. 11,228,867. 
	Regarding claims 1, 15, 29 and 30.  Independent claims 1, 20, 39 and 40 of U.S. Patent No. 11,228,867 cover all the limitations for independent claims 1, 15, 29 and 30 of the current application.  In other words, U.S. Patent No. 11,228867 is directed towards the location server, whereas the current application has similar wording directed towards a base station.  It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the infrastructure used to communicate with the location server as claimed in U.S. Patent No. 11,228,867.
	Claim 2 is met by claim 6 of U.S. Patent No. 11,228,867.
Claim 3 is met by claim 10 of U.S. Patent No. 11,228,867.
	Claim 4 is met by claim 3 of U.S. Patent No. 11,228,867.
	Claims 5-7 are met by claim 11 of U.S. Patent No. 11,228,867.
	Claim 8 is met by claim 12 of U.S. Patent No. 11,228,867.
	Claim 9 is met by claim 13 of U.S. Patent No. 11,228,867.
	Claim 10 is met by claim 14 of U.S. Patent No. 11,228,867.
	Claim 11 is met by claim 15 of U.S. Patent No. 11,228,867.
	Claim 12 is met by claim 16 of U.S. Patent No. 11,228,867.
Claim 13 is met by claim 17 of U.S. Patent No. 11,228,867.
	Claim 14 is met by claim 18 of U.S. Patent No. 11,228,867.
	Claim 16 is met by claim 25 of U.S. Patent No. 11,228,867.
	Claim 17 is met by claims 28 and 29 of U.S. Patent No. 11,228,867.
	Claim 18 is met by claim 26 of U.S. Patent No. 11,228,867.
	Claims 19-21 are met by claim 30 of U.S. Patent No. 11,228,867.
	Claim 22 is met by claim 31 of U.S. Patent No. 11,228,867.
	Claim 23 is met by claim 32 of U.S. Patent No. 11,228,867.
	Claim 24 is met by claim 33 of U.S. Patent No. 11,228,867.
	Claim 25 is met by claim 34 of U.S. Patent No. 11,228,867.
Claim 26 is met by claim 35 of U.S. Patent No. 11,228,867.
Claim 27 is met by claim 36 of U.S. Patent No. 11,228,867.
	Claim 28 is met by claim 37 of U.S. Patent No. 11,228,867.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2019/0353746) Razavi et al teaches using LPPa signaling between server and eNodeB (0150-0157) and wherein at least one location measurement comprises RSTD (0111).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646